








THE MARCUS CORPORATION
DEFERRED COMPENSATION PLAN









(Effective June 1, 1990)

(Includes Amendments 1, 2 and 3)

--------------------------------------------------------------------------------


TABLE OF CONTENTS

Page
ARTICLE I. DEFINITIONS 1          Section 1.01. Definitions 1
ARTICLE II. PARTICIPATION 2          Section 2.01. Participation 2
         Section 2.02. Termination of Participation 2          Section 2.03.
Deferred Compensation Election Forms 2          Section 2.04. Limits on Deferred
Compensation 3
ARTICLE III. DEFERRED COMPENSATION ACCOUNTS 3          Section 3.01. Deferred
Compensation Account 3          Section 3.02. Earnings on Accounts 3
         Section 3.03. Periodic Statements of Account 4          Section 3.04.
Participant's Rights Unsecured 4          Section 3.05. Unfunded Plan 4
         Section 3.06. Effect of Change of Control or Potential Change of
Control 4
ARTICLE IV. DISTRIBUTIONS 4          Section 4.01. Distributions 4
         Section 4.02. Lump Sum Payment Method 4          Section 4.03.
Installment Payment Method 5          Section 4.04. Hardship Distributions 5
ARTICLE V. ADMINISTRATION AND OTHER PROVISIONS 5          Section 5.01.
Administration of the Plan 5          Section 5.02. Amendment and Termination;
Acceleration of Distributions 5          Section 5.03. Expenses 6
         Section 5.04. Effect on Other Plans 6          Section 5.05.
Severability 6          Section 5.06. Binding Upon Successors 6          Section
5.07. Governing Law 6





i

--------------------------------------------------------------------------------


THE MARCUS CORPORATION
DEFERRED COMPENSATION PLAN

        THE MARCUS CORPORATION, a Wisconsin corporation, together with its
subsidiaries and affiliates (collectively referred to herein as the “Company”)
hereby establishes this Deferred Compensation Plan (the “Plan”), effective
January 1, 1990, for the purpose of assisting Participants in providing
additional financial security for themselves and their dependents.

ARTICLE I. DEFINITIONS

        Section 1.01. Definitions. The following terms have the following
meanings unless the context clearly indicates otherwise:

            (a)     “Administrator” means The Marcus Corporation Deferred
Compensation Plan Administration and Investment Committee as appointed by the
Board of Directors.

            (b)     “Beneficiary” means the person or entity designated by the
Participant to be the beneficiary of the Deferred Compensation Accounts of the
Participant under the Plan. If a valid designation of Beneficiary is not in
effect at the time of the death of a Participant, the estate of the Participant
is deemed to be the sole Beneficiary of such Accounts. If a Participant dies
before receiving full distribution of each of his Accounts, any remaining
distributions shall be made to the Beneficiary. If a Beneficiary dies, while
entitled to receive distributions from the Plan, any remaining payments shall be
paid to the estate of the Beneficiary. Beneficiary designations shall be in
writing, filed with the Administrator, and in such form as the Administrator may
prescribe for this purpose.

            (c)     “Board of Directors” means the Board of Directors of The
Marcus Corporation.

            (d)     “Compensation” means W-2 earnings for the relevant period.

            (e)     “Deferred Compensation Account” or “Account” means the
accounts maintained on the books of the Company and/or pursuant to the Trust
Agreement for each Participant, pursuant to deferral elections of the
Participants. Separate Deferred Compensation Accounts shall be maintained on
behalf of a Participant as to amounts with distinct payment methods and/or
distribution commencement dates.

            (f)     “Deferred Compensation Election Form” or “Election Form”
means the written election of a Participant to defer a portion of his
Compensation in a calendar year pursuant to the provisions of the Plan. An
Election Form shall specify the period of deferral or, in the alternative, the
calendar year in which payment shall commence, or that payment should commence
in the Participant’s anticipated year of retirement or the immediately following
year. The Election Form shall also specify whether payment is to be made in a
single lump sum amount or in periodic payments over not more than ten (10)
years.

--------------------------------------------------------------------------------

            (g)     “Eligible Associate” means an associate who has, in the
calendar year in which the initial Deferral Election Form is executed and filed
with the Administrator, projected Compensation that is not less than the amount
described in Internal Revenue Code Section 414(q)(1)(B)(i). Prior to March 1,
2000, an Eligible Associate also was required to have reached age twenty-one
(21) and have completed one (1) Year of Service before being eligible to
participate.

            (h)     “Participant” means an Eligible Associate who has executed a
Deferred Compensation Election Form. After an Eligible Associate has become a
Participant, the associate will remain a Participant, subject to governmental
regulations, without regard to increases in the compensation level described in
Code Section 414(q)(1)(C) or reductions in individual Compensation.

            (i)     “Trust Agreement” means the Marcus Executive Benefit Trust
Agreement entered into by the Company and the Trustee designated in such
Agreement to implement and carry out the provisions of the Plan. The Trust
Agreement is incorporated herein by this reference.

            (j)     A “Year of Service” is employment by the Company for twelve
(12) consecutive months without an intervening unpaid leave of absence or other
separation from employment.

ARTICLE II. PARTICIPATION

        Section 2.01.Participation. Effective March 1, 2000, Eligible Associates
who are initially eligible to participate in the Plan may commence participation
by completing and filing with the Administrator a Deferred Compensation Election
Form at any time during such Eligible Associate’s first sixty (60) days of
eligibility. All other Eligible Associates, including persons who remain
eligible to participate but who have not yet elected to commence participation
in the Plan, are entitled to participate as of the first day of the calendar
year following the year in which he or she has completed and filed a Deferred
Compensation Election Form with the Administrator.

        Section 2.02.Termination of Participation. A Participant has no further
right to defer Compensation under the Plan upon termination of service with the
Company or upon receipt of written notice of revocation by the Administrator
(based on government regulations) of an associate’s status as an Eligible
Associate. Such revocations are effective only upon the January 1 following, or
on, the date that the associate is provided such written notice. If a
Participant terminates service with the Company and subsequently returns to
service, he shall be treated as a new associate for all Plan purposes.

        Section 2.03.Deferred Compensation Election Forms. An Eligible Associate
shall commence participation by executing a Deferred Compensation Election Form
or that shall be effective as of the first payroll period beginning on or after
the first day of the calendar year following the calendar year in which the
Election Form is completed and placed on file with the Administrator, subject to
the following:

2

--------------------------------------------------------------------------------

            (a)     The Administrator shall determine the form of the Deferred
Compensation Election Form from time to time. Upon execution of a Deferred
Compensation Election Form, a Participant shall be bound by all the terms and
conditions of the Plan and such Election Form.

            (b)     The Deferred Compensation Election Form shall include a
Distribution Date and Form of Payment Election, indicating the calendar year in
which payment is to commence or, in the case of a lump sum payment, be made, and
the form of payment that is to be used.

            (c)     A Participant may select a later Distribution Date for the
Participant’s Deferred Compensation Account and/or select a different Form of
Payment, within the general limitations of the Plan. Any such change of
Distribution Date or change of Form of Payment must be made in writing, using
the Administrator’s form for this purpose, and must be filed with the
Administrator before the close of the calendar year preceding the calendar year
in which payment would otherwise commence under any elections previously in
effect.

            (d)     The Administrator may limit the availability and frequency
of change elections under paragraph (c), above, in accordance with rules
announced in advance and generally applied to all Participants.

        Section 2.04. Limits on Deferred Compensation. The aggregate deferral
percentage with respect to Compensation may be any full percentage up to one
hundred percent (100%). The minimum scheduled period of deferral shall end no
earlier than on the first day of the second calendar year following the year in
which Compensation is Deferred. The Administrator may, from time to time, in its
sole discretion, prospectively adjust the minimum and maximum deferrals and the
minimum deferral periods permitted hereunder. A new Deferred Compensation
Election Form is required to be filed by a Participant for each calendar year
for which Compensation is to be deferred. Deferral elections in effect for a
calendar year are not revocable by the Participant during such year.

ARTICLE III. DEFERRED COMPENSATION ACCOUNTS

        Section 3.01. Deferred Compensation Account. The Company shall establish
one or more Deferred Compensation Accounts on its books for each Participant, as
necessary, and shall credit to each such Account any amounts deferred to such
Account by the Participant under the Plan. Such credits for deferred
Compensation are to be made at such times as the deferred Compensation, but for
the Participant’s deferral election, would otherwise have been paid to the
Participant. The Company shall deduct any amounts it is required to withhold as
to such deferred Compensation under any state, federal, or local law for taxes
or other charges from the Participant’s non-deferred Compensation.

        Section 3.02. Earnings on Accounts. Accounts shall be credited as of the
last day of each calendar year quarter with simple interest from the date of
deposit at the reference rate declared by Bank One Milwaukee, N.A. on the first
day of the calendar year quarter. Quarterly adjustments in the reference rate at
the beginning of each calendar year quarter will apply to all monies in an
Account.

3

--------------------------------------------------------------------------------

        Section 3.03. Periodic Statements of Account. The Administrator shall
provide to each Participant, not less frequently than annually, a statement with
respect to each of his Accounts in such form as the Administrator determines to
be appropriate, setting forth credited amounts added during the reporting
period, amounts distributed from such Account to the Participant since the last
report, the current balance to the credit of such Participant in such Account,
and other appropriate information.

        Section 3.04. Participant’s Rights Unsecured. The right of the
Participant or his Beneficiary to receive a distribution hereunder shall be an
unsecured claim against the general assets of the Company, and neither the
Participant nor any Beneficiary shall have any rights in or against any amount
credited to his Account or any other specific assets of the Company. The right
of a Participant or Beneficiary to the payment of benefits under this Plan shall
not be assigned, transferred, pledged or encumbered.

        Section 3.05. Unfunded Plan. This Plan is unfunded and is maintained by
the Company primarily for the purpose of providing deferred compensation for a
select group of management and highly compensated associates. Nothing contained
in this Plan and no action taken pursuant to its terms shall create or be
construed to create a trust of any kind, or a fiduciary relationship between the
Company and any Participant or Beneficiary, or any other person.

        Section 3.06. Effect of Change of Control or Potential Change of
Control. Notwithstanding the preceding sections of this Article III, upon the
occurrence of a change of control or potential change of control, as described
in Article III of the Trust Agreement, or at such other time as determined by
the Board of Directors pursuant to the Trust Agreement, payments due to be made
under the Plan may be paid out of assets transferred by the Company to the trust
fund maintained pursuant to the terms and conditions of the Trust Agreement.

ARTICLE IV. DISTRIBUTIONS

        Section 4.01. Distributions. All distributions hereunder shall be made
promptly by the Company as they become due under the terms of the Plan except to
the extent such distributions are made by the Trustee. Any payment of amounts
due Participants or Beneficiaries under the Plan which are made by the Trustee
shall be deemed to be payment by the Company for all Plan purposes.

        Section 4.02. Lump Sum Payment Method. An optional form of distribution
of an Account to a Participant (or Beneficiary in the event of the Participant’s
death) is payment in a single lump sum amount no later than thirty (30) days
after the beginning of the calendar year designated for payment by the
Participant in his Election Form or, in the case of death, no later than thirty
(30) days after the Administrator has received proper evidence of death. A
Participant may, however, elect in writing, on a form filed in advance with the
Administrator, a payment date or dates (not more frequently than quarterly)
occurring later in the same calendar year.

4

--------------------------------------------------------------------------------

        Section 4.03. Installment Payment Method. An optional form of
distribution of an Account to a Participant (or Beneficiary in the event of the
Participant’s death) is the installment method of payment. Installments over not
more than ten (10) years may be elected. If the installment method of payment is
elected the periodic payments will include earnings adjustments to any remaining
balance during the payout period. Annual amounts to be distributed under the
installment method are determined at the beginning of the year in which payments
are to be made by multiplying the amount in the Participant’s Account as of the
immediately preceding December 31 by a fraction in which the numerator is one
(1) and the denominator is the number of annual payments remaining to be paid
(e.g., for 10 installments, 1/10, 1/9, 1/8, etc.) A Participant may elect in
writing, on a form filed in advance with the Administrator, whether to receive
installments annually or quarterly, provided the minimum amounts to be paid in
each installment are not smaller than the Administrator determines to be
administratively reasonable. If an Account is ten thousand dollars ($10,000) or
less on any payment date, the Company has the option to make a lump sum
distribution to the Participant of the full Account balance. If the Participant
should die during an installment payment period, installments shall continue to
be made for the unexpired portion of the term to the Participant’s Beneficiary.
If a Participant, who has elected the installment payment method, should die
before payments commence, the Administrator shall, in consultation with the
Beneficiary, determine whether payment will be made in the lump sum or
installment payment method or in a combination of such methods.

        Section 4.04. Hardship Distributions. If a Participant (or Beneficiary
receiving installments after the Participant’s death) provides information to
the Administrator which is sufficient, as determined solely and conclusively by
the Administrator, to establish that an unforeseen financial hardship
significantly affecting the personal or family affairs of the Participant (or
Beneficiary) has occurred, including but not limited to the occurrence of
permanent and total disability of the Participant under the terms of disability
insurance maintained by the Participant, and has created the need for additional
current income, the Administrator may elect, in the sole discretion of the
Administrator, to authorize immediate payment to such Participant or Beneficiary
from the Participant’s Deferred Compensation Account, an amount appropriate to
the circumstances, taking tax consequences into account, or in the alternative,
to adjust the installment payment program. Hardship distributions shall be made
first from Accounts with the earliest scheduled payment date.

ARTICLE V. ADMINISTRATION AND OTHER PROVISIONS

        Section 5.01. Administration of the Plan. The Administrator shall
administer and interpret the Plan, and supervise preparation of Deferred
Compensation Election Forms and Beneficiary designation forms, and any
amendments thereto. Interpretation of the Plan shall be within the sole
discretion of the Administrator and shall be final and binding upon each
Participant and Beneficiary. The Administrator may adopt and modify rules and
regulations relating to the Plan as it deems necessary or advisable for the
administration of the Plan. If a member of the Administrator shall also be a
Participant or Beneficiary, such person shall not participate in any
determinations affecting such person’s participation in the Plan.

        Section 5.02. Amendment and Termination; Acceleration of Distributions.
The Administrator may amend or terminate the Plan without the consent of the
Participants or Beneficiaries, provided, however, that no amendment or
termination may reduce any Account balance accrued on behalf of a Participant
based on deferrals already made, or divest any Participant of rights to which he
would have been entitled if the Plan had been terminated immediately prior to
the effective date of such amendment; provided, however, this Section shall not
restrict the right of the Administrator to cause all Accounts to be distributed
in the event of Plan termination, provided all Participants and Beneficiaries
are treated in a uniform and nondiscriminatory manner.

5

--------------------------------------------------------------------------------

        Section 5.03. Expenses. Costs of administration of the Plan will be paid
by the Company.

        Section 5.04. Effect on Other Plans. Compensation credited to a Deferred
Compensation Account hereunder shall not be considered to be “compensation” for
the purpose of computing benefits under any qualified retirement plan which may
be maintained by the Company, but shall be considered compensation for welfare
benefit plans maintained by the Company.

        Section 5.05. Severability. If any of the provisions of the Plan shall
be held to be invalid, or shall be determined to be inconsistent with the
purpose of the Plan, the remainder of the Plan shall not be affected thereby.

        Section 5.06. Binding Upon Successors. This Plan shall be binding upon
and inure to the benefit of The Marcus Corporation, its successors and assigns,
and the Participants and their heirs, executors, administrators, and legal
representatives.

        Section 5.07. Governing Law. This Plan shall be construed in accordance
with and governed by the law of the State of Wisconsin to the extent not
preempted by federal law.

        IN WITNESS WHEREOF, THE MARCUS CORPORATION has caused this Plan to be
executed by its duly authorized officers.

THE MARCUS CORPORATION

By /s/ Stephen H. Marcus
[Corporate Seal]
  ATTEST:

  /s/ Thomas F. Kissinger





6